DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification contains reference numerals not found in the drawings, as detailed above.  Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement filed September 20, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to in the non-patent literature section has not been considered.
Claim Objections

4 is objected to because of the following informalities:  in claim 4 line 2, “the pump” should be changed to --the main pump-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a second clearance” in lines 2-3 and claim 8, which depends from claim 7, recites “a third clearance”, but nowhere in claims 7 and 8, or in claim 1 from which claims 7 and 8 depend, is a first clearance recited.  The examiner notes that in further interpreting the claims, it is assumed that claim 7 should instead recite --a first clearance-- and claim 8 should instead recite --a second clearance--.
In claim 18 line 3 it is unclear what is meant by “driving a main pump with a gear coupled to the main pump,”.  It is unclear if the gear is part of the driving or just attached to the pump.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --driving a main pump, wherein a gear is coupled to the main pump, and-- since this is what is disclosed in applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait and U. S. Patent Publication 2015/0316142 to Steward.
Referring to claims 1, 2 and 4-12, Staake teaches a pump, comprising:
a main pump (3) (Fig. 1; paragraph [0038]);
a pump (4) coupled to main pump (3) (Fig. 1; paragraph [0038]);
wherein a pump inlet (inlet of pump 4) is coupled to a secondary sump (15) and the outlet (outlet of pump 4) is coupled to a main sump (21) (Fig. 1; paragraphs [0042] and [0043]),
wherein the main pump (3) is coupled to the main sump (21) and an electric motor (12) (Fig. 1; paragraphs [0039] and [0042]),
wherein the main pump (3) is coupled to a transmission (11) (Fig. 1; paragraphs [0039] and [0044], wherein pump 3 is at least fluidly coupled to transmission 11).
Staake is silent as to the details of the pumps.  Hotait teaches a scavenging centrifugal baffle pump, comprising:
a gear (40) (Figures 1-7; paragraph [0034])

a reservoir defined in the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir);
an inlet (104) defined in the baffle (42) adjacent to the reservoir (Fig. 7; paragraph [0045]);
an opening (52, 54) defined in the baffle (42), wherein the opening (52, 54) exposes a portion of the gear (40) (Fig. 1; paragraph [0036]); and
an elongate passage (the combined passages starting at the interior volume 50 and ending at the outlets 66 and 72) defined by the baffle (42) including an outlet (66, 72), wherein the elongate passage connects the interior volume (50) of the baffle (42) with the outlet (66, 72), wherein the elongate passage is defined by first baffle piece and the second baffle piece (Figures 5 and 6; paragraphs [0038] and [0043]),
wherein the baffle (42) is formed from at a first baffle piece connected to a second baffle piece (Figures 1-7; paragraph [0038]),
wherein the baffle (42) defines an interior side wall (46, 48) that is at least partially concentric to a periphery of the gear (40) and a first clearance is defined between the interior side wall (46, 48) and the periphery of the gear (40) (Figures 1-7; paragraphs [0037] and [0038]),
wherein the baffle (42) includes a first interior face (on 46) and the gear (40) includes a first face, and a first clearance is defined between the first interior face (on 46) of the baffle (40) and the first face of the gear (40), and wherein the baffle (40) 
wherein an internal combustion engine is coupled to the gear (40) by a gear train (16 comprising gear 34), wherein the gear train engages (via 34) the exposed portion of the gear (40) (Fig. 1; paragraph [0034]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Hotait in since it has been held that a simple substitution of one known element, the pump of Hotait, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
While Staake teaches the main pump connected to the scavenge pump by drive shaft 20, Staake is otherwise silent as to their connection.  Hotait only teaches a single pump.  Steward teaches a scavenging centrifugal baffle pump, comprising
a gear (200) external to a main pump housing (205) coupled to a main pump, and a baffle (300) connected to the main pump housing (205), wherein the baffle comprises a first (305) connected to a second (306) baffle piece, and the second baffle piece (306) is connected to the main pump housing (205) of the main pump (Figures 2-4A; paragraphs [0015] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the pump 
Referring to claims 14-17, Staake teaches a system for circulating transmission oil in a hybrid engine, comprising:
an electric motor (12) including an electric motor inlet (25) and an electric motor outlet (opening in motor housing 14 that allows the passage of line 23 out of motor 12) (Fig. 1; paragraphs [0042] and [0043]);
a main sump (21) coupled to the electric motor inlet (25) by a first passageway (26) Fig. 1; paragraph [0039]);
a secondary sump (15) coupled to the electric motor outlet (opening in motor housing 14 that allows the passage of line 23 out of motor 12) by a second passageway (portion of 23 inside the motor 12), and the secondary sump (15) connected to an inlet of a scavenging pump (4) (Fig. 1; paragraph [0045]); and
a main pump (3) connecting the main sump (21) to the first passageway (26) (Fig. 1; paragraphs [0038] and [0039]),
wherein an internal combustion engine is coupled to the electric motor (Fig. 1; paragraph [0010]), and
wherein the main pump (3) is coupled to a transmission (11) (pump 3 is at least fluidly coupled to transmission 11) and the transmission (11) is coupled to the electric motor (12) (Fig. 1; paragraphs [0039], [0042] and [0046]).
Staake is silent as to the details of the pumps.  Hotait teaches a scavenging centrifugal baffle pump, comprising:

an inlet (104) defined in the baffle (42) coupled to the interior volume (50) of the baffle (42) (Fig. 7; paragraph [0045]); and
an elongate passage (the passages starting at the interior volume 50 and ending at the outlets 66 and 72) extending from the baffle (42) coupling the interior volume (50) of the baffle (42) to the main sump (21) (Figures 5 and 6; paragraph [0043]),
wherein an internal combustion engine is coupled to the gear (40) by a gear train (16 comprising gear 34), wherein the gear train engages (via 34) the exposed portion of the gear (40) (Fig. 1; paragraph [0034]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Hotait in since it has been held that a simple substitution of one known element, the pump of Hotait, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
While Staake teaches the main pump connected to the scavenge pump by drive shaft 20, Staake is otherwise silent as to their connection.  Hotait only teaches a single pump.  Steward teaches a scavenging centrifugal baffle pump, comprising
a main pump including a pump housing (205) and comprising a gear (200) external to the main pump housing (205) in a baffle (300) connected to the main pump housing (205) (Figures 2-4A; paragraphs [0015] and [0019]).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait, U. S. Patent Publication 2015/0316142 to Steward and     U. S. Patent 4,806,083 to LaGrange.
Staake, Hotait and Steward teach all the limitations of claim 2, as detailed above, but Staake is silent as to the details of the pumps, while Hotait and Steward do not teach an interference fit joining the disclosed baffle pieces.  LaGrange teaches a pump wherein a first baffle piece 26 and a second baffle piece (24) are connected together by an interference fit Fig. 4; col. 3 line 66 - col. 4 line 2).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the interference fit connection, which is a known technique for joining baffle pieces, as taught by LaGrange, since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious (MPEP §2143 I D).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait, U. S. Patent Publication 2015/0316142 to Steward and     U. S. Patent 5,807,067 to Burdick.
Staake, Hotait and Steward teach all the limitations of claim 1, as detailed above, but Staake is silent as to the details of the pumps, while Hotait and Steward do not teach vanes on the gear.  Burdick teaches a pump wherein a gear (13) (comprising teeth 24) includes a face and the face includes a plurality of vanes (23) extending therefrom (Fig. 8; col. 6 lines 13-18).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the gear vanes taught by Burdick in order to increase the amount of fluid the gear is able to pump.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2015/0316142 to Steward.
Referring to claims 18-20, Staake teaches a method of circulating transmission oil through a hybrid engine, comprising:
driving a main pump (3), wherein a scavenging pump (4) is coupled to the main pump (3) (via drive shaft 20) (Fig. 1; paragraph [0038]);
supplying transmission oil from a main sump (21) to an electric motor (12) with the main pump (3) (Fig. 1; paragraphs [0039] and [0042]);
collecting the transmission oil from the electric motor (12) in a secondary sump (15) (Fig. 1; paragraph [0042]); 
pumping the transmission oil from the secondary sump (15) into the main sump (21) with the scavenging pump (4); (Fig. 1; paragraph [0043]); and

Staake is silent as to the details of the pumps.  Steward teaches a method, wherein:
a main pump (205) includes a pump housing and a scavenging pump comprise a gear (200) coupled to the main pump (205) and external to the pump housing, the scavenging pump comprising the gear (200) and a baffle (300) in which the gear (200) is positioned, and wherein the gear (200) is driven by an internal combustion engine (via 215) (Figures 2A-4; paragraphs [0014] and [0015]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Staake with the pump connection taught by Steward in order to provide a means for securing them together in such a way that allows for rotation from a common driver and locating the gear in the sump.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Steward in since it has been held that a simple substitution of one known element, the pump of Steward, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preston and Kim teaches a scavenging pump having a gear .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746